DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 3-8, and 10-14 are amended.
Claims 16-20 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., (hereinafter Yang), U.S. Publication No. 2013/0177090.

As per claim 1, Yang discloses a method [paragraphs 0009, 0053, a method (a method of wireless communication)] comprising: 
receiving wireless transmissions from a wireless transmitter on a wireless communications channel [fig. 5, 6, paragraphs 0053, 0065, 0076, receiving wireless transmissions from a wireless transmitter on a wireless communications channel (transmit and receive wireless communications; wireless device 202b receives signals from the channel at N antennas)], the wireless transmissions including a current message and a previous message received in succession with a time gap therebetween [fig. 17-20, paragraphs 0102, 0126, 0183-0186, the wireless transmissions including a current message and a previous message received in succession with a time gap therebetween (a DGI/GI between a first LTS and a second LTS)], each message having a preamble section and a payload data section [fig. 7, paragraphs 0086, 0095, 0115, each message having a preamble section and a payload data section (PPDU may comprise a preamble and a payload; a preamble 702 and payload 710)], the preamble including information for characterizing the wireless communications channel [paragraphs 0101, 0132, 0150, the preamble including information for characterizing the wireless communications channel (preamble configured to optimize transmissions for the mode and desired characteristics; channel estimate information)]; and 
decoding the previous message based on the preamble section in the previous message and based on the preamble section in the current message [paragraphs 0077, 0132, 0136, 0150, 0151, 0196, decoding the previous message based on the preamble section in the previous message and based on the preamble section in the current message (decode the plurality of data symbols 922 that follow the preamble 910; decodes at least one data symbol based on the plurality of training fields)].

As per claim 2, Yang discloses the method of claim 1, wherein 
the payload data includes a set of bits received sequentially in time in an orthogonal frequency division multiplexing (OFDM) symbol [paragraphs 0095, 0100, 0118, 0121, 0123, the payload data includes a set of bits received sequentially in time in an orthogonal frequency division multiplexing (OFDM) symbol (STF 704 may span one or multiple OFDM symbols; packet may be formed of one or more OFDM symbols)], and beginning with a first bit and ending with a last bit [paragraphs 0095, 0128, beginning with a first bit and ending with a last bit]; and 
decoding the previous message includes: 
using the preamble section of the previous message to decode a subset of the bits beginning with the first bit and continuing with subsequently received bits in sequential order [paragraphs 0069, 0095, 0116, 0117, 0123, 0133, 0158, 0165, using the preamble section of the previous message to decode a subset of the bits beginning with the first bit and continuing with subsequently received bits in sequential order (the training fields may include a known sequence of bits or symbols; preamble 702 may include a short training field (STF) 704 that includes an STF sequence of known values)], and 
using the preamble section of the current message to decode a subset of the bits beginning with the last bit and continuing with previously received bits in reverse sequential order [paragraphs 0069, 0083, 0095, 0116, 0117, 0123, 0133, 0158, 0165, using the preamble section of the current message to decode a subset of the bits beginning with the last bit and continuing with previously received bits in reverse sequential (reversing a mapping of bits)].

As per claim 3, Yang discloses the method of claim 1, wherein decoding the previous message includes: 
using the preamble section of the previous message to determine a channel estimation of the communications channel [paragraphs 0069, 0095, 0116, 0117, 0123, 0133, 0158, 0165, using the preamble section of the previous message to determine a channel estimation of the communications channel (the training fields may include a known sequence of bits or symbols; preamble 702 may include a short training field (STF) 704 that includes an STF sequence of known values)], and 
using the preamble section of the current message to refine the determined channel estimation; or decoding the previous message using the preamble section of the current message in response to the current message being a repetition of the previous message; or decoding bits in the payload data section beginning with a last-received bit and continuing with previously received bits in reverse sequential order [paragraphs 0116, 0118, 0158, decoding the previous message using the preamble section of the current message in response to the current message being a repetition of the previous message (plurality of training fields are periodically repeated; using the L-LTF 914 preceding the data symbol and the next L-LTF 914 following the data symbol)].

As per claim 5, Yang discloses the method of claim 1, 
wherein decoding the previous message includes using the preamble section in the current message to decode the payload data section the previous message in response to the preamble section in the previous message being damaged [paragraphs 0111, 0112, 0116, 0118, wherein decoding the previous message includes using the preamble section in the current message to decode the payload data section the previous message in response to the preamble section in the previous message being damaged (STF 804a may be sent over four OFDM symbols where each symbol repeats a known STF sequence; data symbols may be repeated until all of the data symbols 1022 have been decoded)].

As per claim 6, Yang discloses the method of claim 1, further including 
providing feedback by re- encoding decoded bits from the previous message to generate re-encoded modulation signals, and comparing the re-encoded modulation symbols to received equalization symbols of the previous message [paragraphs 0088-0090, 0111, providing feedback by re- encoding decoded bits from the previous message to generate re-encoded modulation signals, and comparing the re-encoded modulation symbols to received equalization symbols of the previous message (distribute bits so that errors may be recovered; encoder 504 may apply a forward error correcting (FEC) code on the bit stream)].

As per claim 7, Yang discloses the method of claim 1, 
wherein decoding the previous message based on the preamble section in the previous message and based on the preamble section in the current message includes using the preamble section in the current message to generate a channel estimation for the channel on which the messages are received [paragraphs 0077, 0082, 0136, wherein decoding the previous message based on the preamble section in the previous message and based on the preamble section in the current message includes using the preamble section in the current message to generate a channel estimation for the channel on which the messages are received (data symbols to form an updated estimate of the channel in order to properly decode one or more of the data symbols; estimate may be updated or a new estimate formed using the additional LTFs)].

As per claim 8, Yang discloses an apparatus [paragraph 0007, an apparatus (an apparatus of wireless communication)] comprising: 
communication circuitry [fig. 2, 6, 26, paragraphs 0064, 0065, 0092, 0093, 0132, 0200, communication circuitry (e.g., receivers 620a, 620b, and 620n)] configured to receive wireless transmissions from a wireless transmitter on a wireless communications channel [fig. 5, 6, paragraphs 0053, 0065, 0076, receiving wireless transmissions from a wireless transmitter on a wireless communications channel (transmit and receive wireless communications; wireless device 202b receives signals from the channel at N antennas)], the wireless transmissions including a current message and a previous message received in succession with a time gap therebetween [fig. 17-20, paragraphs 0102, 0126, 0183-0186, the wireless transmissions including a current message and a previous message received in succession with a time gap therebetween (a DGI/GI between a first LTS and a second LTS)], each message having a preamble section and a payload data section [fig. 7, paragraphs 0086, 0095, 0115, each message having a preamble section and a payload data section (PPDU may comprise a preamble and a payload; a preamble 702 and payload 710)], the preamble including information for characterizing the wireless communications channel [paragraphs 0101, 0132, 0150, the preamble including information for characterizing the wireless communications channel (preamble configured to optimize transmissions for the mode and desired characteristics; channel estimate information)]; and 
coding circuitry [fig. 6, 26, paragraphs 0093, 0132, 0200, coding circuitry (a decoder 636)] configured to decode the previous message based on the preamble section in the previous message and based on the preamble section in the current message [paragraphs 0077, 0132, 0136, 0150, 0151, 0196, decoding the previous message based on the preamble section in the previous message and based on the preamble section in the current message (decode the plurality of data symbols 922 that follow the preamble 910; decodes at least one data symbol based on the plurality of training fields)].

As per claim 9, Yang discloses the apparatus of claim 8, wherein the payload data includes a set of bits received sequentially in time in an orthogonal frequency division multiplexing (OFDM) symbol [paragraphs 0095, 0100, 0118, 0121, 0123, the payload data includes a set of bits received sequentially in time in an orthogonal frequency division multiplexing (OFDM) symbol (STF 704 may span one or multiple OFDM symbols; packet may be formed of one or more OFDM symbols)], and beginning with a first bit and ending with a last bit [paragraphs 0095, 0128, beginning with a first bit and ending with a last bit], and the coding circuitry is configured to decode the previous message by: 
using the preamble section of the previous message to decode a subset of the bits beginning with the first bit and continuing with subsequently received bits in sequential order [paragraphs 0069, 0095, 0116, 0117, 0123, 0133, 0158, 0165, using the preamble section of the previous message to decode a subset of the bits beginning with the first bit and continuing with subsequently received bits in sequential order (the training fields may include a known sequence of bits or symbols; preamble 702 may include a short training field (STF) 704 that includes an STF sequence of known values)], and 
using the preamble section of the current message to decode a subset of the bits beginning with the last bit and continuing with previously received bits in reverse sequential order [paragraphs 0069, 0083, 0095, 0116, 0117, 0123, 0133, 0158, 0165, using the preamble section of the current message to decode a subset of the bits beginning with the last bit and continuing with previously received bits in reverse sequential (reversing a mapping of bits)].

As per claim 10, Yang discloses the apparatus of claim 8, wherein the coding circuitry is configured to decode the previous message by: 
using the preamble section of the previous message to determine a channel estimation of the communications channel [paragraphs 0069, 0095, 0116, 0117, 0123, 0133, 0158, 0165, using the preamble section of the previous message to determine a channel estimation of the communications channel (the training fields may include a known sequence of bits or symbols; preamble 702 may include a short training field (STF) 704 that includes an STF sequence of known values)], and 
using the preamble section of the current message to refine the determined channel estimation [paragraphs 0116, 0118, 0158, using the preamble section of the current message to refine the determined channel estimation (plurality of training fields are periodically repeated; using the L-LTF 914 preceding the data symbol and the next L-LTF 914 following the data symbol)].

As per claim 11, Yang discloses the apparatus of claim 8, wherein the coding circuitry is configured to: 
decode the previous message using the preamble section of the current message in response to the current message being a repetition of the previous message; or decode bits in the payload data section beginning with a last-received bit and continuing with previously received bits in reverse sequential order [paragraphs 0116, 0118, 0158, decoding the previous message using the preamble section of the current message in response to the current message being a repetition of the previous message (plurality of training fields are periodically repeated; using the L-LTF 914 preceding the data symbol and the next L-LTF 914 following the data symbol)].

As per claim 13, Yang discloses the apparatus of claim 8, 
wherein the coding circuitry is configured to decode the previous message using the preamble section in the current message to decode the payload data section of the previous message, in response to the preamble section in the previous message being damaged  [paragraphs 0111, 0112, 0116, 0118, wherein the coding circuitry is configured to decode the previous message using the preamble section in the current message to decode the payload data section of the previous message, in response to the preamble section in the previous message being (STF 804a may be sent over four OFDM symbols where each symbol repeats a known STF sequence; data symbols may be repeated until all of the data symbols 1022 have been decoded)].

As per claim 14, Yang discloses the apparatus of claim 8, wherein the coding circuitry is configured to: 
re-encode decoded bits of the payload data section in the previous message; and  assess errors in the decoding of bits in the previous message by comparing the re- encoded bits to received bits in the payload data section of the previous message [paragraphs 0088-0090, 0111, re-encode decoded bits of the payload data section in the previous message; and  assess errors in the decoding of bits in the previous message by comparing the re- encoded bits to received bits in the payload data section of the previous message (distribute bits so that errors may be recovered; encoder 504 may apply a forward error correcting (FEC) code on the bit stream)].

As per claim 15, Yang discloses the apparatus of claim 14, wherein the coding circuitry is configured to: 
adjust the decoding of the previous message in response to the assessing indicating errors in the decoding of the bits in the payload data section of the previous message; or decode the previous message by using the preamble section in the current message to generate a channel estimation for the channel on which the messages are received [paragraphs 0116, 0118, 0158, decode the previous message by using the preamble section in the current message to generate a channel estimation for the channel on which the messages are received (plurality of training fields are periodically repeated; using the L-LTF 914 preceding the data symbol and the next L-LTF 914 following the data symbol)].

As per claim 16, Yang discloses a method [paragraphs 0009, 0053, a method (a method of wireless communication)] comprising: 
receiving wireless transmissions from a wireless transmitter on a wireless communications channel [fig. 5, 6, paragraphs 0053, 0065, 0076, receiving wireless transmissions from a wireless transmitter on a wireless communications channel (transmit and receive wireless communications; wireless device 202b receives signals from the channel at N antennas)], the wireless transmissions including a current message and a previous message received in succession with a time gap therebetween [fig. 17-20, paragraphs 0102, 0126, 0183-0186, the wireless transmissions including a current message and a previous message received in succession with a time gap therebetween (a DGI/GI between a first LTS and a second LTS)], each message having a preamble section and a payload data section [fig. 7, paragraphs 0086, 0095, 0115, each message having a preamble section and a payload data section (PPDU may comprise a preamble and a payload; a preamble 702 and payload 710)], the preamble including information for characterizing the wireless communications channel [paragraphs 0101, 0132, 0150, the preamble including information for characterizing the wireless communications channel (preamble configured to optimize transmissions for the mode and desired characteristics; channel estimate information)], the payload data including a set of bits received sequentially in time in an orthogonal frequency division multiplexing (OFDM) symbol [paragraphs 0095, 0100, 0118, 0121, 0123, the payload data includes a set of bits received sequentially in time in an orthogonal frequency division multiplexing (OFDM) symbol (STF 704 may span one or multiple OFDM symbols; packet may be formed of one or more OFDM symbols)]; and 
decoding the previous message based on the preamble section in the previous message and based on the preamble section in the current message [paragraphs 0077, 0132, 0136, 0150, 0151, 0196, decoding the previous message based on the preamble section in the previous message and based on the preamble section in the current message (decode the plurality of data symbols 922 that follow the preamble 910; decodes at least one data symbol based on the plurality of training fields)].

As per claim 17, Yang discloses the method of claim 16, wherein decoding the previous message includes: 
using the preamble section of the previous message to determine a channel estimation of the communications channel [paragraphs 0069, 0095, 0116, 0117, 0123, 0133, 0158, 0165, using the preamble section of the previous message to determine a channel estimation of the communications channel (the training fields may include a known sequence of bits or symbols; preamble 702 may include a short training field (STF) 704 that includes an STF sequence of known values)], and 
using the preamble section of the current message to refine the determined channel estimation [paragraphs 0116, 0118, 0158, using the preamble section of the current message to refine the determined channel estimation (plurality of training fields are periodically repeated; using the L-LTF 914 preceding the data symbol and the next L-LTF 914 following the data symbol)].

As per claim 18, Yang discloses the method of claim 16, 
wherein decoding the previous message includes decoding the previous message using the preamble section of the current message in response to the current message being a repetition of the previous message [paragraphs 0116, 0118, 0158, decoding the previous message using the preamble section of the current message in response to the current message being a repetition of the previous message (plurality of training fields are periodically repeated; using the L-LTF 914 preceding the data symbol and the next L-LTF 914 following the data symbol)].

As per claim 19, Yang discloses the method of claim 16, 
wherein decoding the previous message includes decoding bits in the payload data section beginning with a last-received bit and continuing with previously received bits in reverse sequential order [paragraphs 0069, 0083, 0095, 0116, 0117, 0123, 0133, 0158, 0165, wherein decoding the previous message includes decoding bits in the payload data section beginning with a last-received bit and continuing with previously received bits in reverse sequential order (reversing a mapping of bits)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Sadeghi et al., (hereinafter Sadeghi), U.S. Publication No. 2020/0053706.

As per claim 4, Yang discloses the method of claim 1, further including assessing whether the time gap is less than a time gap; and wherein decoding the previous message is carried out in response to the time gap being less than the time gap [paragraphs 0126, 0130, 0136, 0141, 0182, assessing whether the time gap is less than a time gap; and wherein decoding the previous message is carried out in response to the time gap being less than the time gap (having less guard tones; STF 912 may be used to perform frequency offset estimation and timing estimation)]. Yang does not explicitly disclose including a threshold.
However, Sadeghi teaches including a threshold [fig. 8, 9A, 16, paragraphs 0098-0100, 0130, 0162, a threshold (configurable gap time; RU contention factor 1608 indicates a threshold)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yang by including a threshold as taught by Sadeghi because it would provide the Yang’s method with the enhanced capability of improving data payload reception reliability in V2X networks [Sadeghi, paragraphs 0002, 0097].

As per claim 12, Yang discloses the apparatus of any of claims 8, wherein the coding circuitry is configured to assess whether the time gap is less than a time gap, and to decode the previous message in response to the time gap being less than the time gap [paragraphs 0126, 0130, 0136, 0141, 0182, assessing whether the time gap is less than a time gap; and wherein decoding the previous message is carried out in response to the time gap being less than the time gap (having less guard tones; STF 912 may be used to perform frequency offset estimation and timing estimation)]. Yang does not explicitly disclose including a threshold.
However, Sadeghi teaches including a threshold [fig. 8, 9A, 16, paragraphs 0098-0100, 0130, 0162, a threshold (configurable gap time; RU contention factor 1608 indicates a threshold)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang by including a threshold as taught by Sadeghi because it would provide the Yang’s apparatus with the enhanced capability of improving data payload reception reliability in V2X networks [Sadeghi, paragraphs 0002, 0097].

As per claim 20, Yang discloses the method of claim 16, further including assessing whether the time gap is less than a time gap; and wherein decoding the previous message is carried out in response to the time gap being less than the time gap [paragraphs 0126, 0130, 0136, 0141, 0182, assessing whether the time gap is less than a time gap; and wherein decoding the previous message is carried out in response to the time gap being less than the time gap (having less guard tones; STF 912 may be used to perform frequency offset estimation and timing estimation)]. Yang does not explicitly disclose including a threshold.
However, Sadeghi teaches including a threshold [fig. 8, 9A, 16, paragraphs 0098-0100, 0130, 0162, a threshold (configurable gap time; RU contention factor 1608 indicates a threshold)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yang by including a threshold as taught by Sadeghi because it would provide the Yang’s method with the enhanced capability of improving data payload reception reliability in V2X networks [Sadeghi, paragraphs 0002, 0097].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cariou et al., U.S. Publication No. 2019/0261352 discloses detection performance and accuracy of the preamble.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469